THE THIRTEENTH COURT OF APPEALS

                                    13-14-00183-CR


                                James Thomas Jones, II
                                          v.
                                  The State of Texas


                                    On Appeal from the
                    221st District Court of Montgomery County, Texas
                       Trial Cause No. 13-04-04212 CR (Count 1)


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.



February 19, 2015